

117 HR 991 IH: Preserving Safety Net Integrity Act of 2021
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 991IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Good of Virginia (for himself, Mr. Duncan, Mr. Gosar, Mrs. Boebert, Mr. Weber of Texas, Mr. Gohmert, Mr. Hice of Georgia, Mr. Perry, and Mr. Brooks) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the Secretary of Homeland Security from rescinding, revising, or suspending the final rule, entitled Inadmissibility on Public Charge Grounds, and for other purposes.1.Short titleThis Act may be cited as the Preserving Safety Net Integrity Act of 2021.2.Requiring implementation of final ruleNotwithstanding any other provision of law, the Secretary of Homeland Security may not take any action to rescind, revise, or suspend the final rule, entitled Inadmissibility on Public Charge Grounds (85 Fed. Reg. 41292, August 14, 2019). 